           Case 2:20-cv-01877-KJD-BNW Document 15 Filed 09/10/21 Page 1 of 5




1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      MARIO MARTINEZ-PELAYO,                            Case No. 2:20-cv-01877-KJD-BNW
5
               Petitioner,
6                                                       ORDER
               v.
7

8     JERRY HOWELL, et al.,
9              Respondents.
10

11

12             In this habeas corpus action, brought under 28 U.S.C. § 2241, the pro se
13   petitioner, Mario Martinez-Pelayo, who is incarcerated at Nevada’s Southern Desert
14   Correctional Center, challenges the manner in which the Nevada Department of
15   Corrections (NDOC) has calculated his sentence. More specifically, he claims that his
16   federal constitutional rights have been violated because the NDOC has not applied
17   good-time, work-time and statutory credits to reduce his minimum sentence, or, in other
18   words, to reduce the time he must serve before he becomes eligible for parole.
19   Respondents have filed a motion to dismiss. The Court will grant the motion to dismiss
20   on the ground that Rider’s claims are not cognizable in this action, and will dismiss this
21   action.
22             As a preliminary matter, the Court notes that the spelling of Martinez-Pelayo’s
23   name in his petition in this action—"Martinez Palayo”—differs from the spelling of his
24   name in the state court proceedings—"Martinez-Pelayo.” Compare Petition for Writ of
25   Habeas Corpus (ECF No. 5)) with Judgment of Conviction, Exh. 8 (ECF No. 14-8) and
26   Order of Affirmance, Exh. 27 (ECF No. 14-27). So that the record of this action is
27   consistent in this regard with the state-court record, the Court will direct the Clerk of the
28   Court to change the spelling of Martinez-Pelayo’s name on the docket for this action.
                                                    1
           Case 2:20-cv-01877-KJD-BNW Document 15 Filed 09/10/21 Page 2 of 5




1           In an amended judgment of conviction filed on February 14, 2017, Martinez-

2    Pelayo was convicted, on a guilty plea, of the crime trafficking in a controlled substance,

3    in violation of Nev. Rev. Stat. § 453.3385.2, a Category B Felony. See Judgment of

4    Conviction, Exh. 8 (ECF No. (ECF No. 14-8). He was sentenced to a maximum of 150

5    months in prison, with a minimum parole eligibility of 60 months. See id.

6           On February 7, 2018, Martinez-Pelayo filed a habeas petition in state court,

7    raising issues regarding the application of credits to his sentence. See Petition for Writ

8    of Habeas Corpus, Exh. 10 (ECF No. 14-10). The state district court denied that petition

9    in an order entered on October 3, 2018. See Decision and Order, Exh. 13 (ECF No. 14-

10   13); Notice of Entry of Order, Exh. 14 (ECF No. 14-14). Martinez-Pelayo did not appeal

11   from that ruling.

12          On June 12, 2019, Martinez-Pelayo filed a second state habeas petition, again

13   raising issues regarding the application of credits to his sentence. See Petition for Writ

14   of Habeas Corpus, Exh. 15 (ECF No. 14-15). The state district court denied that petition

15   in an order filed on September 23, 2019. See Decision and Order, Exh. 18 (ECF No. 14-

16   18); Notice of Entry of Order, Exh. 19 (ECF No. 14-19). Martinez-Pelayo appealed, and

17   the Nevada Court of Appeals affirmed on April 27, 2020. See Order of Affirmance, Exh.

18   27 (ECF No. 14-27).

19          Martinez-Pelayo initiated this action on October 8, 2020. See Petition for Writ of

20   Habeas Corpus (ECF No. 5). In his petition in this action, Martinez-Pelayo claims his

21   federal constitutional rights have been violated because good-time, work-time and

22   statutory credits have not been applied to reduce his minimum sentence. See id. at

23   1, 2, 4.

24          Respondents filed their motion to dismiss (ECF No. 13) on April 21, 2021,

25   arguing that Martinez-Pelayo’s claims are not cognizable in this federal habeas action

26   and that his petition is barred by the statute of limitations.

27          Martinez-Pelayo did not respond to the motion to dismiss. Martinez-Pelayo’s

28   failure to respond to the motion to dismiss is, in itself, reason to grant the motion to
                                                    2
           Case 2:20-cv-01877-KJD-BNW Document 15 Filed 09/10/21 Page 3 of 5




1    dismiss. See Local Rule LR 7-2 (“The failure of an opposing party to file points and

2    authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a

3    motion for attorney’s fees, constitutes a consent to the granting of the motion.”).

4           Additionally, however, the Court finds meritorious Respondents’ argument that

5    Martinez-Pelayo’s claims are not cognizable in this federal habeas action.

6           A state prisoner is entitled to federal habeas relief only if he is held in custody in

7    violation of the constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a).

8    Unless an issue of federal law is implicated, a petitioner’s claim is not cognizable in

9    federal habeas. Estelle v. McGuire, 502 U.S. 62, 68 (1991). Federal habeas relief is

10   unavailable “for errors of state law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). A state

11   court's interpretation of state law provides no basis for federal habeas relief. Estelle, 502

12   U.S. at 67–68. A petitioner “may not transform a state-law issue into a federal one

13   merely by asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389

14   (9th Cir. 1997). Generally, matters relating to state sentencing are not cognizable on

15   federal habeas review. See Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (state

16   court’s misapplication of state sentencing law does not justify federal habeas relief

17   unless “fundamental unfairness” is shown).

18          Martinez-Pelayo’s claims in this case are subject to dismissal as not cognizable

19   in federal habeas.

20          To begin with, looking first at the possible effect of the errors alleged by

21   Martinez-Pelayo with respect to the calculation of his sentence, his claims are not

22   cognizable because success on the merits of his claims would not necessarily lead to

23   immediate or speedier release from confinement. See Nettles v. Grounds, 830 F.3d

24   922, 935 (9th Cir. 2016). That is because, even if Martinez-Pelayo’s claims had merit,

25   he would not necessarily receive parole. See id. at 934–35. At best, Martinez-Pelayo

26   appears, by his claims in this action, to seek an earlier parole hearing; however, an

27   earlier parole hearing would not necessarily lead to earlier release on parole. Indeed,

28   the Court takes judicial notice of the public records of the NDOC regarding
                                                   3
           Case 2:20-cv-01877-KJD-BNW Document 15 Filed 09/10/21 Page 4 of 5




1    Martinez-Pelayo, which indicate that on July 12, 2021, Martinez-Pelayo received a

2    parole hearing but that apparently did not result in his release on parole. See

3    https://ofdsearch.doc.nv.gov/form.php (Offender ID 1172796) (September 9, 2021).

4           Furthermore, turning to the substance of his claims, although Martinez-Pelayo

5    refers in his petition to his federal constitutional rights to due process of law and equal

6    protection of the laws, and the constitutional protection against ex post facto laws, his

7    petition primarily turns on the interpretation and application of Nevada’s sentencing law.

8    The Nevada Court of Appeals rejected Martinez-Pelayo’s argument that the state law

9    has been misapplied:

10                  Martinez-Pelayo claims the district court erred by denying his
            claim that the Nevada Department of Corrections (NDOC) was improperly
11          denying the application of earned statutory credit to his minimum and
            maximum sentences. The district court found that NDOC was properly
12          applying statutory credit to Martinez-Pelayo’s maximum sentence. The
            district court also found Martinez-Pelayo was convicted of one count of
13          trafficking in a controlled substance, a category B felony, see 1999 Nev.
            Stat., ch. 517, § 6, at 2639–40, for acts he committed between
14          November 2013 and September 2014. Therefore, the district court
            concluded NRS 209.4465(8)(d) prohibited application of earned statutory
15          credit to Martinez-Pelayo’s minimum sentence. The record supports the
            district court’s findings, and we conclude the district court did not err by
16          denying this claim.
17   Order of Affirmance, Exh. 27, p. 1 (ECF No. 14-27, p. 2). This ruling, by a state court on

18   a matter of state law, is beyond the scope of this federal habeas proceeding. See

19   Estelle, 502 U.S. at 68; Lewis, 497 U.S. at 780.

20          Turning next to Martinez-Pelayo’s due process claim, Nevada prisoners do not

21   have a liberty interest in parole or parole eligibility. See Moor v. Palmer, 603 F.3d 658,

22   661–62 (9th Cir. 2010). Martinez-Pelayo bases his due process claim on the fact that

23   the State failed to apply credits to his parole eligibility date. As such, Plaintiff fails to

24   state a colorable due process claim. “The Fourteenth Amendment’s Due Process

25   Clause protects persons against deprivations of life, liberty, or property; and those who

26   seek to invoke its procedural protection must establish that one of these interests is at

27   stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (quotation marks omitted). In

28
                                                     4
           Case 2:20-cv-01877-KJD-BNW Document 15 Filed 09/10/21 Page 5 of 5




1    order to state a cause of action for deprivation of procedural due process, a plaintiff

2    must first establish the existence of a liberty interest for which protection is sought. Id.

3           And, as for Martinez-Pelayo’s claims that his constitutional right to equal

4    protection of the laws and his constitutional protection against ex post facto laws have

5    been violated, those claims are wholly conclusory and without any colorable basis. See

6    Petition for Writ of Habeas Corpus (ECF No. 5).

7           In sum, the Court determines that Martinez-Pelayo’s claims, in his habeas

8    petition in this case, are not cognizable in this federal habeas corpus action, and the

9    Court will grant Respondents’ motion to dismiss and dismiss this action. The Court need

10   not, and declines to, address Respondents’ argument based on the statute of

11   limitations.

12          IT IS THEREFORE ORDERED that the Clerk of the Court is directed to make

13   changes to the docket for this action as necessary to reflect that the petitioner’s name is

14   “Mario Martinez-Pelayo.”

15          IT IS FURTHER ORDERED that Respondents’ Motion to Dismiss (ECF No. 13)

16   is GRANTED. This action is dismissed.

17          IT IS FURTHER ORDERED that, because jurists of reason would not find this

18   ruling debatable or wrong, Petitioner is denied a certificate of appealability.

19          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

20   judgment accordingly.

21

22                     10
            DATED THIS _____          September
                             day of ______________________, 2021.

23

24
                                                        KENT J. DAWSON,
25                                                      UNITED STATES DISTRICT JUDGE
26

27

28
                                                   5
